Case 6:19-mc-00025-CEM-GJK Document 36 Filed 07/03/19 Page 1 of 5 PageID 697



                    UNITED STATES DISTRICT COURT, IN AND FOR
                        THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


AMERICAN CLAIMS MANAGEMENT,                     Misc. Action No. : -MC-            -CEM-GJK
INC.,
                                            Underlying Case Pending in the United States
       Plaintiﬀ and Counterclaim-Defendant, District Court for the Southern District of
                                            California
     v.
                                            Case No. -cv-         JLS (MSB)
ALLIED WORLD SURPLUS LINES
INSURANCE COMPANY (fka Darwin
Select Insurance Company),

            Defendant and Counterclaimant.


 MOTION TO LIFT JUDGE MENDOZA’S ORDER GRANTING KING’S MOTION TO
   EXPEDITE RESOLUTION OF MOTION TO STAY AND MOTION TO STAY

       Allied World Surplus Lines Insurance Company (“Allied World”), by and through its

undersigned attorneys, respectfully submits this Motion to Lift Judge Mendoza’s Order Granting

Non-Party Mark King’s Motion to Stay (“Stay,” Dkt. 32). For the reasons set forth below, the

Stay is no longer needed because another Stay has been entered in the court presiding over the

underlying action. As a result of that Stay, King and American Claims Management, Inc.

(“ACM”), whom King represents in the underlying action, agreed to withdraw his Motion to

Stay filed in this Court. Allied World files this motion to avoid potentially inconsistent court

orders and to enforce the terms of King’s agreement.

       Allied World issued a subpoena to Mark King to elicit his testimony in the action

between ACM and Allied World in the underlying dispute in the Southern District of California.

ACM v. Allied World, No. 18-cv-925 (S.D. Cal.). King moved this Court to quash the subpoena

served by Allied World. (Dkt. 1.) Following considerable briefing by the parties, Magistrate

Judge Kelly correctly denied King’s Motion to Quash upon finding that “King was involved in
Case 6:19-mc-00025-CEM-GJK Document 36 Filed 07/03/19 Page 2 of 5 PageID 698



the underlying dispute, litigation, and arbitration and that he is likely to have factual knowledge

that is discoverable.” (Dkt. 27.) King has objected and filed a Motion to Set Aside Magistrate

Judge Kelly’s Order and Motion to Stay. (Dkt. 30.) King also filed a motion requesting that

enforcement of the subpoena be stayed pending review by the District Court. (Dkt. 30, 32.)

       On June 24, 2019—during the time provided for Allied World to respond to King’s

Motion to Stay—ACM and Allied World participated in a case management conference with

Magistrate Judge Michael Berg in the underlying action. During that conference, the parties

agreed to stay enforcement of the King subpoena until July 30, 2019, at which time the parties

will reconvene for a meet and confer with Magistrate Judge Berg concerning the status of King’s

objection in this Court. The parties also agreed to extend the discovery schedule to allow the

parties to take final depositions and resolve final discovery disputes. On June 28, 2019,

Magistrate Judge Berg entered an Order formalizing the parties’ agreement. (Feder Decl., Ex.

A.)

       Shortly after the case management conference ended, counsel for Allied World wrote to

counsel representing ACM and King to request that the Motion to Stay filed in this Court be

withdrawn. (Feder Decl., Ex. B.) On June 25, 2019, William O’Connor—counsel for ACM who

has also made filings on behalf of King in this Court—agreed with this proposal. (Feder Decl.,

Ex. C.) As a result, Allied World did not prepare an opposition to the Motion to Stay filed in this

Court. (Feder Decl. ¶ 7.) However, when Allied World asked Mr. O’Connor to honor this

agreement after Magistrate Judge Berg entered his order, Mr. O’Connor refused. (Feder Decl.,

Ex. D.) Counsel for ACM now claim that although they agreed to withdraw the stay motion, this

did not comprise an agreement to vacate an order staying the case entered by this Court.




                                                 2
Case 6:19-mc-00025-CEM-GJK Document 36 Filed 07/03/19 Page 3 of 5 PageID 699



       Magistrate Judge Berg’s order staying enforcement of the King subpoena provides King

with the relief he requested, and also permits the same judge overseeing the schedule in the

underlying litigation as a whole to determine whether the King subpoena should continue to be

stayed. This Court’s Order granting King’s and ACM’s motion to stay now subjects the parties

to potentially inconsistent ruling with stays of different lengths in place. (Dkt. No. 34.) Courts

place great weight on avoiding disruption of a court’s “management of the underlying litigation,

as when that court has already ruled on issues presented by the motion or the same issues are

likely to arise in discovery in many districts.” Fed. R. Civ. P. 45, 2013 adv. comm. note. For the

court presiding over a subpoena dispute, courts exercise caution in the face of potentially

inconsistent rulings for the “same motion regarding a similar subpoena in the same case”

between the court issuing a subpoena and court in the underlying action. Edwards v. Maxwell,

2016 WL 7413505, at *2–3 (S.D. Fla. Dec. 22, 2016) (finding exceptional circumstances

warranted transferring subpoena to district court in underlying litigation). Furthermore, actions

to avoid disruption of an issuing court’s management are in the interests of promoting

“consistent outcomes and judicial economy.” In re K.M.A. Sunbelt Trading Co., 2017 WL

2559790, at *1 (M.D. Fla. June 13, 2017)

                           LOCAL RULE 3.01(g) CERTIFICATION

       Pursuant to Rule 3.01(g), Local Rules, United States District Court, Middle District of

Florida, the undersigned counsel hereby certifies that counsel for Allied World has conferred with

counsel for ACM and Mark E. King, who indicated that Mr. King intends to oppose this motion.

                                           CONCLUSION

       For the foregoing reasons, Allied World respectfully requests that this Court lift the Stay

to permit the Southern District of California to preside over both the schedule of the litigation as

a whole and the stay of the enforcement of the King subpoena.


                                                 3
Case 6:19-mc-00025-CEM-GJK Document 36 Filed 07/03/19 Page 4 of 5 PageID 700




Dated: July 3, 2019                 Respectfully submitted,


                              By:
                                    /s/ Ronald Schirtzer
 OF COUNSEL:                        Ronald M. Schirtzer
                                    Florida State Bar No. 501662
 Jane M. Byrne                      WEINBERG, WHEELER, HUDGINS, GUNN
 Guyon H. Knight                       & DIAL
 Jonathan E. Feder                  255 South Orange Avenue, Suite 1260
 QUINN EMANUEL URQUHART             Orlando, Florida 32801
    & SULLIVAN, LLP                 Telephone: (407) 734-7000
 51 Madison Avenue, 22nd Floor      rschirtzer@wwhgd.com
 New York, New York 10010
 Telephone: (212) 849-7000
 janebyrne@quinnemanuel.com
 guyonknight@quinnemanuel.com
 jonathanfeder@quinnemanuel.com
                                    Counsel for Defendant/Counterclaimant Allied
                                    World Surplus Lines Insurance Company




                                           4
Case 6:19-mc-00025-CEM-GJK Document 36 Filed 07/03/19 Page 5 of 5 PageID 701



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of July, 2019, a true and correct copy of the foregoing
document was filed using the Court’s CM/ECF system, which will generate an electronic notice
of filing to the parties registered to the Court’s CM/ECF system.

                                              /s/ Ronald Schirtzer
